Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 11/29/21.
	Response to Amendment
3.	This office action is in response to Amendment filed on 11/29/21.
Claim 1, 12 and 23 are amended. 
4.	Claims 1-25 are pending.

Allowable Subject Matter
5.	Claims 1-25 are allowed.
6.	Claims 1-25 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having an apparatus and a method of increasing a bias across a memory cell to a first voltage during an activation phase of a read operation; maintaining the first voltage across the memory cell for a duration based at least in part on increasing the bias across the memory cell to the first voltage; biasing after increasing the bias across the memory cell to the first voltage, the memory cell to a second voltage greater than 
Conclusion
	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CONNIE C YOHA/Primary Examiner, Art Unit 2825